Citation Nr: 0824183	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-08 170	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the residuals of a left 
ring finger laceration.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In September 2005 and October 2007, the Board remanded the 
issue on appeal for additional evidentiary development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

Nonetheless, in light of the veteran's submission of 
additional evidence following the last remand, another remand 
is required with respect to the issue of service connection 
for residuals of a left ring finger laceration.  Therefore, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously noted in the October 2007 Board remand, on his 
original application for VA compensation benefits in October 
2001, the veteran indicated that in May 1946, while stationed 
at Scott Air Force Base, he cut his left ring finger, 
requiring sixteen stitches.  He also indicated that he tore 
his fingernail and that it never grew back.  The veteran 
indicated that he occasionally had bleeding in his fingernail 
area and that he lacked feeling in that finger.

In September 2005, the Board remanded this matter for the 
purpose of obtaining a copy of a May 1946 morning report on 
which the National Personnel Records Center (NPRC) based its 
July 2002 reply to the RO that the veteran had been "seen by 
area/unit doctor" from the veteran's training command.  
Pursuant to the Board's remand request, the RO contacted the 
NPRC in September 2005 and requested a search of morning 
reports from Scott Air Force Base from May 1, 1946, to June 
1, 1946.  In February 2006, the NPRC responded that in order 
to conduct such a search, the unit to which the veteran was 
assigned was needed.  Later that week, the RO advised the 
NPRC that the veteran had been assigned to the 3310th Air 
Police Squadron at Scott Air Force Base in 1946.  In March 
2007, the NPRC responded that the 3310th Air Police Squadron 
had not been activated until August 1948.

In July 2007, after the issuance of a Supplemental Statement 
of the Case (SSOC), the veteran submitted additional evidence 
to the RO, consisting of his military immunization records, 
as well as a statement that he had served with the Military 
Police Squadron A-1, before the activation of the 3310th Air 
Police Squadron.  In October 2007, the Board remanded this 
matter to request morning/sick reports pertaining to the 
veteran's treatment at Scott Air Force Base in Belleville, 
Illinois, in May 1946, while assigned to the Military Police 
Squadron A-1.

After the matter was remanded to the Appeals Management 
Center (AMC) for further development, the veteran submitted 
copies of morning/sick reports indicating that he was 
assigned to the 3505th AAF Base Unit (Tech Sch. & AAF BTC) AC 
in 1946 located in Scott Field, Illinois.  Further, a June 
10, 1946, morning report reflected that on this date, Sq. 
"A" was redesignated Sq. "A-1."  

However, in October 2007, the AMC contacted the NPRC and 
requested essentially the same search already completed in 
March 2007.  In November 2007, NPRC responded that a search 
of morning reports failed to show a listing for 3310th Air 
Police Squadron in 1946.  As it appears that the RO/AMC has 
not yet requested the NPRC to conduct a search of the 3505th 
AAF Base Unit (Tech Sch. & AAF BTC) AC where it appears the 
veteran was assigned at the time of his alleged injury, 
another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department, or other records depository as 
appropriate, and request morning/sick 
reports pertaining to the veteran's 
treatment for his finger at Scott Air 
Force Base, in May 1946, while assigned to 
the 3505th AAF Base Unit (Tech Sch. & AAF 
BTC) AC in 1946 located in Scott Field, 
Illinois.  When requesting the search, the 
RO/AMC should also refer to the July 2002 
NPRC response that the veteran was seen by 
unit/area doctor. 

2.  The AMC/RO should then readjudicate 
the claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a SSOC and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


